Title: From John Adams to Pieter Johan van Berckel, 11 March 1783
From: Adams, John
To: Berckel, Pieter Johan van


Sir,
Paris March 11th. 1783.

I have recd. the Letter, which you did me the honor to write me on the 5th. of this Month, & am happy to recieve this Confirmation of the News of your Appointment as Minister Plenipotentiary to the United States of America.— Your Name, Connections & Character are Sufficient Pledges of your Attachment to your own Country as well as ours, and cannot fail to be as pleasing in America as they seem to be in Europe.
A Friendship between our Countries is so natural, that I think you will have little difficulty in succeeding to your Wishes.—
Mr. Dumas desires me to inform you, what Furniture it will be proper to carry with You— In my Opinion you will be able to purchase at Philadelphia whatever you may have occasion for as cheap and as good as you can have them in Europe— Linnens and other light Articles you may carry with you, but it is unnecessary to encumber yourself with heavy ones.
It will by no means be necessary to make a public Entry— There has as yet been no Example of it, and as Such splendid Ceremonies are much out of Fashion in Europe, it will never be necessary to introduce them into America. You will have no Occasion therefore for any Carriage but one of a common kind, which may be made in Philadelphia or Boston with as much Elegance & Convenience, as in Paris, Amsterdam or London.—
My Advice would be to land at Boston, & take the Journey to Philadelphia, while you send your Frigate round by Sea to that City— This will give you an Opportunity of seeing a great part of the United States, and of becoming acquainted with many principal Charactors. I will be answerable for your cordial Reception every where.
His Excellency the Governor of Massachusetts, Mr. Hancock, and his Honor the President of the Senate, Mr. Samuel Adams, will recieve You at Boston—Governor Trumbull at Connecticut—General Washington and Governor Clinton at New York—Governor Livingston at New Jersey. I would by all means advise You to pass through New York and New Jersey, where You will find Multitudes charmed at the Sight of a Dutch Minister more than any other in the World.
I wish You a pleasant Voyage and Journey— If you take your departure at any time before the middle of June, your Voyage can scarcely fail to be agreable—After that it may be long and tedious.—
I have the honor to be with great Esteem and / Respect, / Sir, &c
